THE THIRTEENTH COURT OF APPEALS

                                    13-19-00615-CV


                           Stallion Production Services, L.P.
                                           v.
                                       Lloyd Kulik


                                   On Appeal from the
                      24th District Court of DeWitt County, Texas
                         Trial Court Cause No. 17-04-24,142


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s judgment without regard to the merits, dismisses the

appeal, and remands to the trial court. The Court orders the judgment VACATED

without regard to the merits, the appeal DISMISSED, and the case REMANDED to the

trial court for rendition of the judgment in accordance with the parties’ agreement. See
id. R. 42.1(a)(2)(B), 43.2(e). The supersedeas bond filed by Western Surety Company is

released and all obligations thereon are discharged. Costs of the appeal are adjudged

against the party incurring same.

      We further order this decision certified below for observance.

December 10, 2020